538 So. 2d 73 (1989)
Anthony Howard WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 88-1017.
District Court of Appeal of Florida, Fourth District.
February 1, 1989.
Richard L. Jorandby, Public Defender, and Marcy K. Allen, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and John W. Tiedemann, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The defendant was charged with possession of cocaine with intent to sell. The trial court did not err in permitting the state to introduce, as relevant evidence, the cash seized in the arrest. See United States v. Cruz, 797 F.2d 90 (2d Cir.1986); United States v. Dinovo, 523 F.2d 197 (7th Cir.), cert. denied, 423 U.S. 1016, 96 S. Ct. 449, 46 L. Ed. 2d 387 (1975); §§ 90.401, 90.402, 90.403, Fla. Stat. (1987). Nor was there an abuse of discretion in finding that the prejudicial effect of admitting the evidence did not outweigh its probative value. Cf. United States v. Spell, 789 F.2d 143 (2d Cir.1986). We also find no error in allowing an officer with specialized knowledge to express his opinion on the relationship between large amounts of cash and drug transactions. Cf. Hosbein v. Silverstein, 358 So. 2d 43 (Fla. 4th DCA), cert. denied, 365 So. 2d 714 (Fla. 1978); United States v. Ginsberg, 758 F.2d 823 (2d Cir.1985); United States v. Daniels, 723 F.2d 31 (8th Cir.1983). Therefore, the judgment and sentence are affirmed.
GLICKSTEIN and STONE, JJ., concur.
WALDEN, J., dissents without opinion.